Denied and Opinion Filed June 14, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00691-CV

             IN RE CHRIS CARTER AND KAREN ANN PIERONI, Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-07054

                             MEMORANDUM OPINION
                       Before Justices Whitehill, Pedersen, III, and Carlyle
                                    Opinion by Justice Carlyle
       Relators first seek a writ of mandamus addressing the trial court’s denial of their temporary

injunction. To be entitled to mandamus relief, a party must have no clear and adequate remedy by

appeal, among other things. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). Here, there is a

specific remedy by interlocutory appeal when a trial court “grants or refuses a temporary

injunction.” TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4). We must deny mandamus relief. See

Walker, 827 S.W.2d at 840; TEX. R. APP. P. 52.8(a).

       Relators also seek a writ of injunction. We courts of appeals have limited injunctive

powers, and “may issue a writ of mandamus and all other writs necessary to enforce the jurisdiction

of the court.” TEX. GOV’T CODE § 22.221(a). We have no original jurisdiction to grant writs of

injunction, except to protect our jurisdiction over the subject matter of a pending appeal or to

prevent an unlawful interference with the enforcement of our judgments and decrees. See Ott v.

Bell, 606 S.W.2d 955, 957 (Tex. Civ. App.—Waco 1980, no writ). An injunction will not lie in
the courts of appeals merely to preserve the status quo pending appeal or to prevent damage to an

appellant. EMW Mfg. Co. v. Lemons, 724 S.W.2d 425, 426 (Tex. App.—Fort Worth 1987, orig.

proceeding); accord In re Dahlheimer, No. 05-17-00556-CV, 2017 WL 2472842, at *1 (Tex.

App.—Dallas June 8, 2017, orig. proceeding) (mem. op.); In re Smith, No. 10-03-390-CV, 2004
WL 254079, at *1 (Tex. App.—Waco Feb. 11, 2004, no pet.) (mem. op.) (quoting Parsons v.

Galveston County Employees Credit Union, 576 S.W.2d 99, 99-100 (Tex. Civ. App.—Houston

[1st Dist.] 1978, no writ)).

        There is no appeal currently filed from the trial court’s denial of the temporary injunction,

though there could be. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4). Thus, we are in the status

of “pending” appeal. Until a party has properly invoked our jurisdiction by notice of appeal such

that we have jurisdiction to enforce, we may not grant this writ of injunction. See EMW Mfg. Co.,
724 S.W.2d at 426; see also In re Williams, No. 02-13-00087-CV, 2013 WL 1437253, at *3 (Tex.

App.—Fort Worth Apr. 8, 2013, orig. proceeding) (mem. op.). We deny the writ of injunction at

this time.




                                                   /Cory L. Carlyle/
                                                   CORY L. CARLYLE
                                                   JUSTICE


190691F.P05




                                                –2–